      Case 3:19-cv-04443-LC-EMT Document 10 Filed 04/20/20 Page 1 of 2



                                                                          Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

ROBERT MAJOR ROLLO,
    Plaintiff,

vs.                                          Case No.: 3:19cv4443/LAC/EMT

SHERIFF BOB JOHNSON, et al.,
     Defendants.
__________________________/

                                    ORDER

      The Chief Magistrate Judge issued a Report and Recommendation on March

19, 2020 (ECF No. 9).        Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

9) is adopted and incorporated by reference in this order.

      2.     Plaintiff’s claims against Defendants are DISMISSED for failure to

state a claim upon which relief may be granted, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1); and
       Case 3:19-cv-04443-LC-EMT Document 10 Filed 04/20/20 Page 2 of 2



                                                                           Page 2 of 2
       3.     The clerk of court is directed to enter judgment accordingly and close

the case.

       DONE AND ORDERED this 20th day of April, 2020.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4443/LAC/EMT
